Williams and Blair Moody, Jr., JJ.
(dissenting). Protection of the health of Michigan citizens underlies the legal controversy in this case. The legal issue is how to dispose of PBB (polybrominated biphenyl) contaminated cattle within the framework of applicable Michigan statutes. The state seeks to bury the cattle in a clay-lined pit near Mio. Plaintiff citizens living near the pit contend that PBB would escape the pit, contaminate the water essential to their health and eco*237nomic welfare, and eventually contaminate the Au Sable River and Lake Huron.
This Court ordered the case remanded to the Oscoda Circuit Court for an evidentiary hearing and detailed factual findings on the issues raised by the plaintiffs’ complaint.1 Thus, the trial court was presented with the total problem of disposal of PBB-contaminated cattle.
Among the issues raised, allegation No. 28 of the plaintiffs’ complaint stated that, "there are prudent and feasible alternatives to the site in Oscoda County and the burial of the said PBB-contaminated cattle” and, specifically listed as one of those alternatives, "destruction of PBB through incineration”. Furthermore, plaintiffs’ complaint requested, as relief, that this Court "specifically declare that incineration is a feasible and prudent alternative to the PBB-contaminated cattle burial site in Oscoda County, Michigan”. (Complaint, pp 15-16).
In response to this Court’s order, the circuit court judge, the Honorable Allan C. Miller, ably conducted an exhaustive evidentiary hearing. On June 21, 1978, he issued 17 pages of findings of fact and recommendations covering all issues raised in the complaint. In conclusion, the judge recommended the following:
*238"It is recommended that the temporary injunction be modified pendente lite to permit the burial of:
"1. The steel drums containing the carcasses;
"2. The condemned cattle now being held by the Department of Natural Resources, and
"3. Any other cattle condemned under Act 77 within the next six months; but restricted to the one pit now prepared;
"It is further recommended that after said six months all PBB contaminated cattle be incinerated.” (Findings of Fact, p 17).
Therefore, after extensive hearings the trial court concluded that incineration was the preferred method for disposing of the PBB-contaminated cattle. However, due to the immediate need for disposal of these PBB-contaminated cattle and the time required to obtain an incineration system, the use of the clay-lined pit for six months was approved as the only available feasible alternative. Thereafter, the court found that all PBB-contaminated cattle should be incinerated.
After examining the record, including the expert testimony of both parties, we would adopt the findings of fact and recommendations of the Os-coda Circuit Court and remand for issuance of an order consistent with those findings and recommendations.
Record Support for Trial Court Recommendations

I. PBB Can Be Destroyed by Incineration

The circuit court found that "[ijncineration is a preferred method of disposal whenever available”. (Findings of Fact, p 9). The court made extensive findings, all of which are supported by the record, that incineration is feasible.
*239Mr. Eugene Crumpler, a chemical engineer with the United States Environmental Protection Agency (EPA) Hazardous Waste Management Division, Office of Solid Waste, was the EPA representative for the Federal government at the Rollins facility during the test burning of polychlorinated biphenyl (PCB). He stated, "From my own experience from what I have seen in the PCB work I think that PBB’s can be destroyed under similar types of conditions that we have handled PCB’s.” (Transcript [hereafter Tr], p 1105).
Mr. Crumpler testified, "Most of the work that I’m familiar with, which I think has a bearing on this, is the PCB, polychlorinated biphenyl, destruction work that was done by our office. There is a great deal of chemical similarity between PBB’s and PCB’s as far as structure chemistry involved.” (Tr, pp 1104-1105). Mr. Crumpler concluded that PBB could be destroyed under conditions similar to those used to destroy PCB.
Ms. Diane Carlson, a chemical engineer with the Michigan Department of Natural Resources (DNR) assigned to hazardous waste projects, was responsible for investigating for the state the possibility of incinerating PBB. When questioned about a DNR report compiled by her in October of 1977, recommending incineration as a feasible alternative, she testified, "I feel that incineration is still a feasible alternative at the proper combustion temperatures and retention time.” (Tr, p 359).
Later in the testimony, Ms. Carlson reiterated that incineration is a feasible alternative:
"Q. (Mr. Olson): At this point if we were to design and engineer and try to construct and find a site for an incinerator, do you feel the specifications exist or can be developed to incinerate PBB cows to insure 100 percent destruction of the PBB?
*240"A. (Ms. Carlson): I think a unit can either be acquired or modified. Incineration is possible.” (Tr, p 390).
Dr. Howard Tanner, Director of the DNR, testified as follows:
"I don’t think there is any question that PBB can be destroyed by proper incineration. I never testified to that at all. I’m sure it can be destroyed. No question in my mind about it. It is under the circumstances that we are dealing with.” (Tr, p 456).

II. PBB By-Products Also Can Be Destroyed

Although the court found "[t]hat research on incineration of PBB has not resolved all of the problems connected with it,” (Findings of Fact, p 9), the court concluded that those problems could be resolved:
"That while no tests have been conducted on a commercial scale with PBB, the experience with PCB at Rollins Environmental Service, Inc., facility, Deer Park, Texas (Exhibit 74) and the incineration at sea of Herbicide Orange (Exhibit 75) on the M/T Vulcanus indicate that all technical problems can be overcome.” (Findings of Fact, p 9).
There was a concern that the destruction of PBB by incineration would produce noxious by-products. The court found that "noxious by-products known as furan and dioxin would be destroyed at these temperatures”. (Findings of Fact, p 10). The phrase "these temperatures” refers to the temperatures necessary for the destruction of PBB.
Ms. Carlson also testified concerning the destruction of the dioxin:
"Q. (Mr. 07son);Nonetheless, at a high temperature of *241let’s say 2,000 degrees, the furan or dioxin would not be created because we would have — we wouldn’t have the problem of — you know, if we meet all these four parameters we would not have the problem of low temperatures, incomplete combustion, et cetera?
"A. (Ms. Carlson): I would hope that would be the case and in addition we would be using a direct flame violent reaction incinerator as opposed to an oven that heats at a very slow rate and allows heat transfer. That can affect the products produced.
"Q. The oven is the slower rate?
"A. Yes. There may be sufficient loss of heat to allow rearrangement and formation of furans and dioxins in the ovens.
"Q. And whereas a sudden violent reaction at 2,000 degrees, that possibility becomes remote?
"A. Yes, that possibility becomes very low.
”Q. Theoretically impossible, at least in theory?
'A. I would say less probable.
”Q. Scientifically you would not expect it to occur?
"A. That’s true.” (Tr, p 362).
Mr. Crumpler explained the relevance of the Herbicide Orange incineration test:
”Q. (Mr. Olson): And in this project one of the aspects of it was it contained a dioxin in the Herbicide Orange before incineration even occurred?
"A. (Mr. Crumpler): That’s correct. The entire stock was tested, and I will quote from the introduction and summary from this report on page one.
"Q. In fairness before we do that I have tp introduce that document. But the purpose was to determine whether or not the dioxin was destroyed?
'A. This was the concern.
"Q. Was it destroyed?
"A. It was effectively destroyed.” (Tr, pp 1122-1123, Exhibit 75 — Herbicide Orange Incineration Test).
The danger of air pollution caused by incinera*242tion of PBB was considered by the court and resolved in the following manner:
"It has been determined that an incinerator capable of attaining a temperature of 2,000 degrees Fahrenheit with at least a two second retention; with adequate air induction facilities to draw emissions back into the kiln and a wet-scrubber and precipitator to eliminate escape of noxious fumes or by-products, can accomplish the destruction of PBB and noxious by-products.” (Findings of Fact, p 10).
Ms. Carlson testified to the conditions necessary to destroy PBB. At one point she identified Exhibit 42 as a request by the DNR in October of 1977 for bids on specifications for an incinerator. (Tr, pp 364-365). The specifications indicate that in October of 1977, the DNR believed technology was available to safely incinerate PBB-contaminated cattle.
Although detailed testimony was presented on the chemical reactions and physical problems which would be involved in the incineration of PBB, all witnesses questioned about incineration, both for the plaintiff and defendant, agreed that incineration was feasible.
Furthermore, the court found specifically that:
"4. The Federal Environmental Protection Agency (Guideline Draft 3004) order of options is as follows:
"a) Recycling if possible,
"b) Incineration if possible,
"c) Landfill, and
"d) Long term storage.” (Findings of Fact, p 9).
These guidelines were given additional validity when Mr. Crumpler of the EPA testified that there is a proposed change in the EPA guidelines under *243consideration "which says that if a waste can be incinerated it shall not be landfill”. (Tr, p 1132).
Based on this analysis of the record, we would agree with the lower court’s finding that incineration of PBB is feasible and the "preferred method of disposal whenever available”.

III. Availability of Incineration Facilities

The court found:
"3. There is no 'on shelf or existing incinerator in Michigan available to the State at this time, however:
"a) Exhibits 16 and 17 indicate that a new incinerator could have been operating by April, 1978 (Tanner, Tr, p 460).
"b) Cost would be comparable and,
"c) Site location problems would exist as to either burial or incineration.” (Findings of Fact, p 10).2
The court concluded:
"That while an incinerator is needed for disposal of toxic wastes generally, and would be desirable for the resolution of the instant problem (and while such facilities are a priority item of the Department of Natural Resources, Exhibit 46 during the current legislation term) the facility is not a current reality.” (Findings of Fact, p 9).
This conclusion was based on the testimony of Dr. Tanner to the effect that toxic hazardous substances disposal was number one on the DNR priority list currently before the Legislature. (Tr, p 452). He testified that, "The Department has a request before the legislature now for a facility of *244substantial capability and complexity including incineration.” (Tr, p 450).
Furthermore, the court found:
"That even after an order was placed it would take four months for set-up and an equivalent period of time for adequate testing before operations could proceed. (Exhibit 16, 17, 42 and 48.)” (Findings of Fact, p 9).3
Accordingly, while there is at the present time no incinerator in Michigan available to the state for destruction of PBB-contaminated cattle, the trial court found that a new incinerator could have been operational in April of 1978, three months ago. Within a comparable time frame, such a unit could be developed for future use to destroy PBB-contaminated cattle.4

IV. Exigent Circumstances Require Temporary Use of Pit

The key factor in understanding the trial judge’s recommendations is the state’s argument that immediate disposal of the dead animals is required. The state’s position is reflected thus:
"At the close of the record, the state held 1,039 animals, of which 200 to 300 were dead cows stored in barrels in freezers rented by the state. The cold storage of dead animals may not be an option much longer, however, as space is limited, the freezer companies will not accept decaying cows for fear of contamination of other perishables, and because the time period covered by the leases is ending. Also, the cold storage facilities *245will soon be needed for storage of harvested fruit and vegetables which will be soon arriving.
"Clearly, if the Oscoda site could be used for burial of the cows, PBB contaminated cows dying on the state farms could immediately be transported for disposition at the site. Without the site, the only clear alternative will be to cease accepting cows under the act, or to dispose of the cows in an unsafe manner where risks to the environment would result. (Turney, Tr, pp 298-300; .Tanner, Tr, pp 483-486, 498-501; and Kellow, Tr, pp 544-545).
"Another potential risk resulting from delay in this matter is that burial at the Oscoda site may be hindered if the winter season approaches. The site design calls for installation of clay over the top of the burial area. Transportation of clay, and compaction of the top layer over buried animals cannot be undertaken in freezing weather. Thus a decision should be reached soon to provide for proper disposition of the animals in accordance with the present site design. (Tr, pp 983-985).” (Brief of Attorney General, pp 29-30).
The trial judge accepted this immediacy argument in his findings of fact:
"That since the cold storage facilities are needed by the owners for storage of current harvests of fruits and vegetables, immediate disposal of these 'canned cows’ is necessary.” (Findings of Fact, p 15).
Therefore, it seems clear that the trial judge’s recommendation of burial in the present pit for six months is based upon two considerations:
1. The rapid decay of contaminated cattle during the hot summer months coupled with a lack of available freezer space, and
2. The fact that the present clay-lined pit is the only feasible and prudent alternative currently available.
*246Interpretation and Application of the Michigan Environmental Protection Act

I. Background

In Ray v Mason County Drain Commissioner, 393 Mich 294; 224 NW2d 883 (1975), this Court examined in detail the powers granted to courts by the Legislature under the Michigan environmental protection act (MEPA), MCL 691.1201 et seq.; MSA 14.528(201) et seq. Among the powers granted to courts by the MEPA:
"The court may grant temporary and permanent equitable relief, or may impose conditions on the defendant that are required to protect the air, water and other natural resources or the public trust therein from pollution, impairment or destruction.” MCL 691.1204(1); MSA 14.528(204X1). (Emphasis added.)
The Ray opinion stated without dissent:
”[T]he EPA does more than give standing to the public and grant equitable powers to the circuit courts, it also imposes a duty on individuals and organizations both in the public and private sectors to prevent or minimize degradation of the environment which is caused or is likely to be caused by their activities. The EPA prohibits pollution, destruction, or impairment of the environment unless it can be shown that 'there is no feasible and prudent alternative’ and that defendant’s conduct 'is consistent with the promotion of public health, safety and welfare in light of the state’s paramount concern for the protection of its natural resources * * * ’. MCL 691.1203; MSA 14.528(203).
"The Legislature in establishing environmental rights set the parameters for the standard of environmental quality but did not attempt to set forth an elaborate scheme of detailed provisions designed to cover every conceivable type of environmental pollution or impairment. Rather the Legislature spoke as precisely as the *247subject matter permits and in its wisdom left to the courts the important task of giving substance to the standard by developing a common law of environmental quality. The act allows the courts to fashion standards in the context of actual problems as they arise in individual cases and to take into consideration changes in technology which the Legislature at the time of the act’s passage could not hope to foresee.” Ray, supra, 306-307. (Emphasis added.)
Therefore, it is clear that courts would be ignoring the mandate of the Legislature were they to refuse to grant equitable relief or impose conditions required to protect the air, water and natural resources.

II. Prima Facie Case Established

The court’s power to "fashion standards in the context of actual problems” and to grant appropriate relief is triggered by "a prima facie showing that the conduct of the defendant has, or is likely to pollute, impair or destroy the air, water or other natural resources”. MCL 691.1203(1); MSA 14.528(203)(1). A prima facie case is one which "will suffice until contradicted and overcome by other evidence”.. Black’s Law Dictionary (4th ed), p 1353. Thus, plaintiffs need only present facts necessary to sustain a prima facie showing, which the court may or may not adopt after considering the response of defendants.
The plaintiffs made a prima facie showing that the pit lined with 20 feet of clay was "likely to pollute, or impair the environment”. Dr. Donald Gray, Professor of Engineering at the University of Michigan, whose credentials include a Ph.D. dissertation on fluid flows in compacted clay at the University of California, Berkley, testified that:
(1) the type of clay used in the liner is not the most *248suitable type for purposes of constructing a practically impermeable liner (Tr, p 852);
(2) the most suitable method of compaction was not performed (Tr, pp 852, 882-883);
(3) the liner may be constructed of clay which is not completely homogeneous (Tr, pp 859-860, 864);
(4) since the completion of the sides on or about May 22, 1978, the liner has not been protected to prevent any further drying of the surface (and the subsurface areas by capillary [wick] action), thus aggravating the susceptibility of the liner to cracks and fissures (Tr, pp 852, 863, 868);
(5) in spite of the existence of such testing procedures, defendants have never done a permeability test of the clay liner after construction (Tr, pp 861-862, 867).
Dr. Robert Asperger, a chemist at Dow Chemical, testified that:
To the extent that PBB is water soluble it will not be completely contained in the organic material; moreover, the PBB contained in the organic material will be washed from the material by water percolating through it over time and will ultimately reach the water table (Tr, p 1469); and (Exhibit 94 which establishes solubility of PBB in water). And, solubility is increased because of the hydrolizing phenomena of the fat molecule to water (Tr, p 1474).
The testimony of Drs. Gray and Asperger set forth plaintiffs’ prima facie showing that defendant’s conduct was likely to pollute the environment. Plaintiffs met the threshold requirement, accordingly, judicial intervention in the public interest was mandated under the MEPA.

III. Affirmative Defense

Section 3 of the MEPA provides:
"When the plaintiff in the action has made a prima facie showing that the conduct of the defendant has, or is likely to pollute, impair or destroy the air, water or other natural resources or the public trust therein, the *249defendant may rebut the prima facie showing by the submission of evidence to the contrary. The defendant may also show, by way of an affirmative defense, that there is no feasible and prudent alternative to defendant’s conduct and that such conduct is consistent with the promotion of the public health, safety and welfare in light of the state’s paramount concern for the protection of its natural resources from pollution, impairment or destruction.” MCL 691.1203(1); MSA 14.528(203X1). (Emphasis added.)
Thus, once plaintiffs established their prima facie case, the defendant DNR had but two courses of action:
1. Rebut the prima facie showing that defendant’s conduct has or is likely to pollute, and/or
2. Establish as an affirmative defense that there is no feasible and prudent alternative to defendant’s conduct and that such conduct is consistent with the promotion of public health, safety and welfare.
We cannot accept the suggestion of Justice Levin that since the defendant "DNR did not seek to show by way of affirmative defense that there was no feasible and prudent alternative, the court was without power to adjudicate the question”. Perhaps the DNR did not label its action as a showing of an affirmative defense, nevertheless, the DNR simultaneously sought to prove three claims:
1. Burial in the clay-lined pit was not likely to pollute;
2. Prompt action was necessary to dispose of dying PBB-contaminated cattle and "canned cows” stored under leases about to expire; and
3. Incineration facilities were not presently available nor could be available to the state for a period of months.
*250In other words, while the DNR offered proofs to rebut plaintiffs’ prima facie case, it also attempted to prove as an affirmative defense that there was no feasible and prudent alternative available other than the clay-lined pit. Furthermore, defendant urged that making no immediate effort to dispose of the PBB-contaminated cattle was the worst possible alternative.
The trial court, therefore, determined whether plaintiffs’ prima facie case was successfully rebutted by the defendants. Judge Miller’s opinion illustrates that défendants did not completely rebut plaintiffs’ case, but only proved that the present clay-lined pit was the only alternative currently available.
The broad sweep of the MEPA, placing power with the courts to respond on behalf of the public welfare, does not correspond with the narrow, restrictive interpretation of Justice Levin’s opinion. No provision in the MEPA gives substance to the assertion that feasible and prudent alternatives consistent with public welfare may not be considered by a court of equity unless the alleged polluter raises an affirmative defense. If defendants could avoid the court’s scrutiny of alternatives by merely failing to formally plead an affirmative defense, the MEPA would be effectively gutted of its intended purpose of protecting the environment.
Furthermore, the MEPA contains a positive requirement that judicial decisions reflect broad consideration of environmental factors. Section 5 of the act provides in part:
"In any such administrative, licensing or other proceedings, and in any judicial review thereof, any alleged pollution, impairment or destruction of the air, water or other natural resources or the public trust therein, *251shall be determined, and no conduct shall be authorized or approved which does, or is likely to have such effect so long as there is a feasible and prudent alternative consistent with the reasonable requirements of the public health, safety and welfare.” MCL 691.1205(2); MSA 14.528(205X2). (Emphasis added.)
In addition, § 4 states:
"Upon completion of such proceedings, the court shall adjudicate the impact of the defendant’s conduct on the air, water or other natural resources and on the public trust therein in accordance with this act. In such adjudication the court may order that additional evidence be taken to the extent necessary to protect the rights recognized in this act.” MCL 691.1204(3); MSA 14.528(204X3). (Emphasis added.)
These sections read together clearly set forth the courts’ role in environmental cases. The court must fully assess the impact of defendant’s conduct and shall not authorize any conduct which pollutes or is likely to pollute the environment so long as a feasible and prudent alternative exists consistent with the public welfare.

IV. Adoption of Alternative Least Likely to Impair or Pollute

The appropriate criterion under the Michigan environmental protection act (MEPA) is to adopt the feasible and prudent alternative least likely to impair or pollute the environment. The Michigan Constitution declares that it is the paramount policy of this state to preserve and protect the environment. Const 1963, art 4, § 52. The importance of this policy is reiterated in the MEPA. MCL 691.1201 et seq.; MSA 14.528(201) et seq.
While the act does not specifically speak to *252selecting between feasible and prudent alternatives, the paramount purpose of the act, preservation and protection of the environment, requires adoption of the feasible and prudent alternative least likely to impair or pollute. Furthermore, rapid technological advancements require courts to use foresight when attempting to minimize adverse effects on the environment. See Ray, supra, 306-307.
The MEPA was carefully drafted. Before its adoption, MEPA opponents proposed an amendment to change the "and” to "or” in § 3(1) thereby giving the defendant the option of showing either that no feasible and prudent alternative to his conduct exists or that defendant’s proposed conduct is consistent with the promotion of the public health. Watts, Michigan Environmental Protection Act: Political Background, 4 J L Reform 358, 366-367 (1970).
This amendment was rejected. Accordingly, the MEPA gives courts authority to find that certain activities, although feasible and prudent, are not consistent with the promotion of the public health. Clearly, when presented with a selection of alternatives, courts have a duty to evaluate not only whether an alternative is feasible and prudent but also whether such alternative is consistent with the public welfare.
Therefore, we cannot accept Justice Levin’s conclusion that it is not within the power of the courts to decide which among several feasible alternatives a defendant should adopt.
This conclusion also ignores the language of § 2:
"(2) In granting relief provided by subsection (1) where there is involved a standard for pollution or for an anti-pollution device or procedure, fixed by rule or *253otherwise, by an instrumentality or agency of the state or a political subdivision thereof, the court may:
"(a) Determine the validity, applicability and reasonableness of the standard.
"(b) When a court finds a standard to be deficient, direct the adoption of a standard approved and specified by the court.” MCL 691.1202(2); MSA 14.528(202(2).
This section grants courts the authority to examine standards set by state agencies and to require the adoption of standards which do not endanger the environment. The analogous power of courts to examine the alternatives available to state agencies is implicit. Professor Joseph Sax, recognized as the national authority on environmental law, noted about the MEPA:
"Section 2 seems to have created the impression in some quarters that the courts are empowered, because of the EPA, to re-examine legislatively set standards and to repeal and replace those found to be deficient. Clearly, the section has no such purpose. Section 2 is not directed to standards fixed by the legislature, but to those set by regulatory agencies and political subdivisions. If the legislature sets a specific standard that is inconsistent with the EPA, the courts must comply with that standard. The EPA, after all, is not a constitution.
"At the same time, the EPA itself does set an environmental policy; and for the courts to implement that policy — against an agency’s rule or regulation — is not to usurp legislative prerogatives, but to enforce them. Although its provisions are phrased in broad terms, the EPA is nonetheless a statute, superior to the explicit decisions and rules of regulatory agencies and local governments.” Sax & Conner, Michigan’s Environmental Protection Act of 1970: A Progress Report, 70 Mich L Rev 1003, 1065 (1972). (Emphasis added.)
The Legislature in enacting the PBB act, MCL 288.421 et seq.; MSA 12.695(1) et seq., did not *254mandate the method for disposal of PBB but instead authorized the DNR to evaluate the alternatives of "burial or disposal”. The DNR’s decision to bury rather than incinerate is subject to the expanded judicial review set forth in the MEPA. The amplified role of the court was commented upon by Professor Sax:
"Beyond giving private citizens the right to initiate or participate in environmental proceedings, the EPA is a significant departure in another way. It enlarges the role of courts because it permits a plaintiff to assert that his right to environmental quality has been violated in much the same way that one has always been able to claim that a property or contract right has been violated. In taking this step, the legislature reduced the broad discretion that regulatory agencies formerly had. Previously these agencies had been given a sweeping mandate to enforce environmental standards as they thought best, and their decisions were subject to judicial review only for arbitrary and abusive use of their authority or for violation of explicit statutory language. Now these agencies must be prepared to defend themselves against charges that their decisions fail to protect natural resources from pollution, impairment, or destruction.” Sax, supra, p 1005.

V. Trial Court’s Application of the MEPA

Judge Miller found that the pit, as modified with a clay liner, could be a feasible and prudent alternative:
"That as modified with a clay liner it could be a feasible and prudent alternative.” (Finding of Fact, p 9.) (Emphasis added.)
Subsequently, in his findings of fact the trial judge stated:
*255"The court authorized 20 feet of clay based upon Michigan Solid Waste regulations, (Exhibit 7, p 4, #5 of the September 22, 1977 hearing), provides absolute protection at the proposed burial site.*”
"* The Michigan solid waste disposal regulation provides in part as follows:
" '5. Where possible, landfills should be placed in earth materials of low permeability (less than 0.2 inches per hour) such as glacial clay till or lake clay. In these materials, a continuous thickness of at least 20 feet of the material should exist between the base of the refuse and the groundwater aquifer. This thickness is needed for protection of groundwater quality.’ ”
(Findings of Fact, p 16).
The presently constructed pit provides absolute protection within the context of the Michigan solid waste disposal regulations promulgated under the garbage and refuse disposal act. MCL 325.291 et seq.; MSA 14.435(1) et seq. The Michigan solid waste disposal regulations are not specifically directed toward disposal of toxic material. At the present time, Michigan does not have any specific statutes regulating hazardous waste disposal.5
Therefore, in recommending after the six-month period all contaminated cattle be incinerated, the trial court recognized, in the interest of the good health of Michigan citizens, that the state should be required to adopt the feasible and prudent alternative least likely to impair or pollute consistent with the public welfare, i.e., incineration. This preferred alternative would then become feasible; the state would have the opportunity to obtain all incineration equipment and run the proper test burns to accurately determine all factors necessary to safely and ecologically destroy the PBB substance contained in the contaminated cattle.
The advantage of incineration is easily dis*256cerned: incineration can totally destroy the toxic substance; burial can only attempt to contain it within a limited area.
Conclusion
Based upon this analysis of the lack of an available incinerator and the immediacy of the current situation, we would adopt in full the recommendations of the trial court allowing burial in the now existing clay-lined pit for the limited period of six months, after which time all PBB-contaminated cattle should be incinerated. We would remand to the Oscoda Circuit Court for entry of an order reflecting these recommendations. This would enable the trial judge to retain jurisdiction and take any further action he deems necessary to enforce and, if circumstances require, modify said order. Upon entry by the trial judge of the order herein-before mentioned, we would dissolve the temporary restraining order previously issued by this Court.

 "On order of the Court, the motion by appellants for immediate consideration of their application for leave to appeal is considered, and it is granted.
"A majority of the Court finding a need for development of a record, it is ordered, pursuant to GCR 853.2(4) in lieu of leave to appeal, that the case is remanded to the Oscoda Circuit Court for an evidentiary hearing and detailed factual findings on the issues raised by the plaintiffs’ complaint. The hearing is to commence no later than 9:30 a.m., Tuesday, May 30, 1978 and to be concluded expeditiously, but no later than June 30, 1978. Testimony taken in Oscoda Circuit File No. 77-00-0600 CE is to be made a part of the record. The temporary restraining order previously issued is to remain in effect until further order of the Court. We retain jurisdiction.”


 Exhibits 16 and 17 are DNR internal reports prepared in October, 1977, containing specifications and cost estimates on the feasibility of incineration.


 Exhibits 42 and 48 are also internal reports of the DNR.


 The total number of condemned cattle will eventually exceed the capacity of the existing clay-lined pit in Oscoda County. (Testimony of Mr. Fred B. Kellow, Chief of the Division of Resource Recovery, DNR, Tr, pp 516-518, 532).


 Hazardous waste legislation is pending before both the Senate and the House. SB 1242 and HB 5711.